PART III REASONS FOR ALLOWANCE

1.    The present application, filed on or after March 16, 2013, is being examined under the 

first inventor to file provisions of the AIA . This application has been examined. In view of the 

amendment to the claims and the prior art of record not teaching or suggesting the claimed invention 

as recited by pending claims, Claims 1-6,11-13 and 15-17 are being allowed over the prior art of 

record. 112 rejections are withdrawn in view of amendment to the claims and applicant’s 

argument. Prosecution on the merits is closed in this application.


2.    The following is an examiner's statement of reasons for allowance:

The prior art of record teaches different ways of restricting the use of different function without 

authentication.  However, the prior art of record does not teach or suggest an information processing 

system (method or computer program  wherein the image processing apparatus multi-function 

peripheral comprises a display that displays an operation screen including a predetermined operation 

item requiring the authentication process: and a controller that causes, in a case where a first setting 

for executing the authentication process when the predetermined operation item is selected has been 

set in the information processing apparatus, the display an authentication screen when the 

predetermined operation item is selected, and executes a transmitting process for transmitting 

authentication information received via the displayed authentication screen to the image processing 

apparatus, and causes, in a case where a second setting for disabling the predetermined operation 

item has been set in the information processing apparatus, the display to display the operation screen 

so that an operator can recognize that the predetermined operation item is not able to be selected

as recited by the independent claims. 





   Any comments considered necessary by applicant must be submitted no later than the payment of 

the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such 

submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



3.  Any inquiry concerning this communication or earlier communications from the examiner should 

be directed to GABRIEL I GARCIA whose telephone number is (571)272-7434. The examiner 

can normally be reached on Mon-Thurs 7:30am-5:30pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO 

supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the 

USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny 

Tieu can be reached on 571-272-7490. The fax phone number for the organization where 

this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application 

Information Retrieval (PAIR) system. Status information for published applications may be 

obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is 

available through Private PAIR only. For more information about the PAIR system, see http://pair-

direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact 

the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from 

a USPTO Customer Service Representative or access to the automated information system, call 800-

786-9199 (IN USA OR CANADA) or 571 -272-1000.	





/Gabriel I Garcia/

Primary Examiner, Art Unit 2674

July 15, 2021